RUSSELL E. SMITH, District Judge
(specially concurring).
I concur in the result.
*239We do have jurisdiction.
I would affirm on the merits and sound the death knell for these cases which, under the majority opinion, are now given a potential life of many years.
The sex organs of men and women are different. Because of these differences, the likelihood of a female forcing a male into the act of penetration1 against his consent is de minimis. If that has happened, the number of happenings is de minimis. In any event, no male has ever become pregnant. I think that neither circuitous court proceedings nor extensive proliferations are necessary preludes to a determination that, where a forcible rape statute is involved, the sex differences cannot be suspect and that the classification, if suspect, still serves a valid governmental purpose.
I agree with what was said by Judge Lowe in Brooks v. State, 24 Md.App. 334, 330 A.2d 670, 673 (1975), as follows:
The equality of the sexes expresses a societal goal, not a physical metamorphosis. It would be anomalous indeed if our aspirations toward the ideal of equality under the law caused us to overlook our disparate human vulnerabilities.

. Actual penetration is a necessary element of rape under Oregon law. State v. Kendrick, 239 Or. 512, 398 P.2d 471 (1965).